UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2015 Date of reporting period:	July 31, 2014 Item 1. Schedule of Investments: Putnam Capital Spectrum Fund The fund's portfolio 7/31/14 (Unaudited) COMMON STOCKS (70.8%) (a) Shares Value Aerospace and defense (7.3%) Airbus Group NV (France) 532,762 $30,809,665 General Dynamics Corp. 3,645,495 425,684,451 Northrop Grumman Corp. 1,320,547 162,783,829 Airlines (5.4%) American Airlines Group, Inc. (NON) 2,859,600 111,095,460 Delta Air Lines, Inc. 3,567,700 133,646,042 Japan Airlines Co., Ltd. (Japan) (UR) 3,590,800 198,728,060 United Continental Holdings, Inc. (NON) 408,900 18,968,871 Banking (4.5%) Citigroup, Inc. 3,776,700 184,718,397 JPMorgan Chase & Co. 3,146,400 181,452,888 Metro Bank PLC (acquired 1/15/14, cost $18,283,280) (Private) (United Kingdom) (F) (RES) (NON) 858,926 18,553,180 Biotechnology (3.7%) Aegerion Pharmaceuticals, Inc. (NON) 879,700 29,566,717 Cubist Pharmaceuticals, Inc. (NON) (AFF) 4,681,368 285,095,311 Cable television (13.6%) DISH Network Corp. Class A (NON) 18,786,534 1,162,134,993 Chemicals (1.1%) Agrium, Inc. (Canada) 153,289 13,961,562 W.R. Grace & Co. (NON) 874,856 79,611,896 Commercial and consumer services (7.6%) Harbinger Group, Inc. (NON) 3,588,419 42,092,155 Priceline Group, Inc. (The) (NON) 480,300 596,748,735 Synchrony Financial (NON) 333,144 7,662,312 Conglomerates (2.1%) Siemens AG (Germany) 1,436,914 177,765,502 Consumer finance (1.6%) Home Loan Servicing Solutions, Ltd. (Cayman Islands) 1,563,257 33,453,700 Ocwen Financial Corp. (NON) 3,299,825 99,555,720 Consumer goods (0.6%) Coty, Inc. Class A 2,820,900 48,265,599 Consumer services (0.6%) Bigfoot GmbH (acquired 8/2/13, cost $17,431,755) (Private) (Brazil) (F) (RES) (NON) 793 11,425,450 Zalando AG (acquired 9/30/13, cost $43,002,986) (Private) (Germany) (F) (RES) (NON) 1,918 42,595,220 Electronics (3.2%) Micron Technology, Inc. (NON) 8,784,900 268,378,695 Financial (0.9%) Ally Financial, Inc. (F) (NON) 154,601 3,549,639 Carlyle Group LP (The) 336,273 11,224,793 Leucadia National Corp. 2,368,098 58,515,702 Household furniture and appliances (0.8%) Select Comfort Corp. (NON) (AFF) 3,485,239 70,401,828 Insurance (0.4%) Assured Guaranty, Ltd. 1,436,600 32,064,912 Medical technology (0.1%) STAAR Surgical Co. (NON) 754,469 9,710,016 Oil and gas (0.9%) Gulfport Energy Corp. (NON) 1,445,002 77,177,557 Pharmaceuticals (7.1%) Jazz Pharmaceuticals PLC (NON) (AFF) 4,310,932 602,366,528 Power producers (—%) Mach Gen, LLC (NON) 51,616 2,838,880 Real estate (1.3%) Altisource Residential Corp. (R) (AFF) 4,927,953 114,279,230 Technology services (2.9%) Global Eagle Entertainment, Inc. (NON) (S) (AFF) 4,297,040 43,829,808 Google, Inc. Class C (NON) 356,222 203,616,495 Telecommunications (4.2%) EchoStar Corp. Class A (NON) 7,100,119 359,976,031 Tobacco (0.9%) Japan Tobacco, Inc. (Japan) 2,279,400 79,531,326 Total common stocks (cost $4,990,551,222) CORPORATE BONDS AND NOTES (2.1%) (a) Principal amount Value Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) $17,855,000 $18,256,738 Altice SA 144A company guaranty sr. notes 7 1/4s, 2022 (Luxembourg) EUR 1,460,000 2,028,326 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 $5,000,000 4,887,500 Banco do Brasil SA/Cayman 144A jr. unsec. sub. FRN notes 9s, perpetual maturity (Brazil) 5,000,000 4,838,500 Barclays Bank PLC unsec. sub. notes 7 5/8s, 2022 (United Kingdom) 2,000,000 2,257,500 Barclays PLC jr. unsec. sub. FRB bonds 6 5/8s, perpetual maturity (United Kingdom) 5,000,000 4,925,000 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 1,580,000 1,801,200 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 10,000,000 7,900,000 Credit Suisse Group AG 144A jr. unsec. sub. FRN notes 7 1/2s, perpetual maturity (Switzerland) 8,860,000 9,723,850 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 14,826,000 14,751,870 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 1,300,000 1,625 First Data Holdings, Inc. 144A sr. unsec. notes 14 1/2s, 2019 (PIK) 14,372,367 16,240,775 Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. unsec. notes 7s, 2020 2,363,000 2,120,793 Harbinger Group, Inc. sr. unsec. unsub. notes 7 3/4s, 2022 15,000,000 15,262,500 Hub Holdings LLC/Hub Holdings Finance, Inc. 144A sr. unsec. notes 8 1/8s, 2019 (PIK) 7,100,000 7,011,250 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 4,121,000 4,213,723 Level 3 Escrow II, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 9,375,000 9,199,219 Lloyds Banking Group PLC jr. unsec. sub. FRB bonds 7 1/2s, perpetual maturity (United Kingdom) 9,703,000 10,188,150 Nil International Telecom SCA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 7,110,000 5,865,750 Numericable Group SA 144A sr. bonds 6 1/4s, 2024 (France) 8,425,000 8,467,125 Numericable Group SA 144A sr. notes 6s, 2022 (France) 7,925,000 7,964,625 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 3,835,000 3,782,269 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. notes 6s, 2024 7,500,000 7,537,500 Societe Generale SA 144A jr. unsec. sub. FRB bonds 7 7/8s, perpetual maturity (France) 5,000,000 5,231,250 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 6,910,727 6,972,924 Total corporate bonds and notes (cost $180,494,027) SENIOR LOANS (0.6%) (a) (c) Principal amount Value Amaya BV bank term loan FRN 7s, 2022 (Netherlands) $1,000,000 $1,008,333 Asurion, LLC bank term loan FRN 8 1/2s, 2021 7,455,000 7,680,983 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 6.969s, 2018 4,737,077 4,405,481 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 5,000,000 4,970,835 Clear Channel Communications, Inc. bank term loan FRN Ser. D, 6.9s, 2019 15,000,000 14,715,630 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 4,987,342 4,801,010 Sedgwick, Inc. bank term loan FRN 6 3/4s, 2022 725,000 722,644 Shelf Drilling Holdings, Ltd. bank term loan FRN 10s, 2018 (PIK) 2,300,000 2,346,000 Travelport, LLC bank term loan FRN 9 1/2s, 2016 7,139,270 7,258,852 Total senior loans (cost $47,580,966) CONVERTIBLE PREFERRED STOCKS (0.5%) (a) Shares Value Altisource Asset Management Corp. zero % cv. pfd. (acquired 3/17/14, cost $31,800,000) (Virgin Islands) (Private) (F) (RES) (NON) 31,800 $26,163,450 American Tower Corp. Ser. A, $5.25 cv. pfd. (NON) (R) 82,375 9,092,141 Exelon Corp. $3.25 cv. pfd. (NON) 85,190 4,182,829 Total convertible preferred stocks (cost $44,297,000) PREFERRED STOCKS (0.4%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 8,000 $7,960,000 LightSquared LP Ser. A, 9.75% pfd. (acquired 4/10/13, cost $27,890,558) (In default) (F) (RES) (NON) 25,253 27,600,032 Total preferred stocks (cost $35,694,308) WARRANTS (—%) (a) (NON) Expiration date Strike price Warrants Value Global Eagle Entertainment, Inc. 1/31/18 $11.50 859,187 $3,178,992 Total warrants (cost $1,168,800) SHORT-TERM INVESTMENTS (24.8%) (a) Principal amount/shares Value Federal Farm Credit Banks Funding Corp. unsec. discount notes commercial paper with an effective yield of 0.06%, August 29, 2014 $15,000,000 $14,999,300 Federal Farm Credit Banks Funding Corp. unsec. discount notes commercial paper with an effective yield of 0.05%, September 10, 2014 25,000,000 24,998,611 Federal Farm Credit Banks Funding Corp. unsec. discount notes commercial paper with an effective yield of 0.05%, August 13, 2014 11,500,000 11,499,808 Federal Home Loan Banks unsec. discount notes commercial paper with a yield of 0.11%, August 15, 2014 17,570,000 17,569,624 Federal Home Loan Banks unsec. discount notes commercial paper with an effective yield of 0.09%, October 24, 2014 61,000,000 60,992,192 Federal Home Loan Banks unsec. discount notes commercial paper with an effective yield of 0.08%, November 5, 2014 5,400,000 5,398,850 Federal Home Loan Banks unsec. discount notes commercial paper with an effective yield of 0.08%, October 31, 2014 6,796,000 6,795,055 Federal Home Loan Banks unsec. discount notes commercial paper with an effective yield of 0.08%, October 29, 2014 33,000,000 32,995,512 Federal Home Loan Banks unsec. discount notes commercial paper with an effective yield of 0.08%, October 15, 2014 100,000,000 99,988,500 Federal Home Loan Banks unsec. discount notes commercial paper with an effective yield of 0.08%, September 16, 2014 7,700,000 7,699,213 Federal Home Loan Banks unsec. discount notes commercial paper with an effective yield of 0.08%, September 12, 2014 7,000,000 6,999,347 Federal Home Loan Banks unsec. discount notes commercial paper with an effective yield of 0.07%, October 3, 2014 27,065,000 27,062,402 Federal Home Loan Banks unsec. discount notes commercial paper with an effective yield of 0.07%, September 4, 2014 32,100,000 32,097,757 Federal Home Loan Banks unsec. discount notes commercial paper with an effective yield of 0.06%, August 27, 2014 5,800,000 5,799,749 Federal Home Loan Banks unsec. discount notes commercial paper with an effective yield of 0.06%, August 18, 2014 34,000,000 33,999,037 Federal Home Loan Banks unsec. discount notes commercial paper with an effective yield of 0.05%, August 6, 2014 25,000,000 24,999,809 Federal Home Loan Banks unsec. discount notes with effective yields ranging from 0.07% to 0.08%, October 1, 2014 76,000,000 75,992,932 Federal Home Loan Banks unsec. discount notes with effective yields ranging from 0.05% to 0.07%, August 1, 2014 31,183,000 31,183,000 Federal Home Loan Mortgage Corp. unsec. discount notes commercial paper with a yield of 0.09%, November 12, 2014 9,280,000 9,277,875 Federal Home Loan Mortgage Corp. unsec. discount notes commercial paper with a yield of 0.08%, October 16, 2014 20,500,000 20,497,622 Federal Home Loan Mortgage Corp. unsec. discount notes commercial paper with an effective yield of 0.08%, November 24, 2014 49,000,000 48,987,456 Federal Home Loan Mortgage Corp. unsec. discount notes commercial paper with an effective yield of 0.07%, October 17, 2014 14,000,000 13,998,348 Federal Home Loan Mortgage Corp. unsec. discount notes commercial paper with an effective yield of 0.05%, August 19, 2014 22,942,000 22,941,426 Federal Home Loan Mortgage Corp. unsec. discount notes commercial paper with an effective yield of 0.05%, August 15, 2014 43,300,000 43,299,158 Federal Home Loan Mortgage Corp. unsec. discount notes commercial paper with an effective yield of 0.05%, August 1, 2014 6,900,000 6,900,000 Federal National Mortgage Association unsec. discount notes commercial paper with a yield of 0.16%, October 1, 2014 82,629,000 82,621,316 Federal National Mortgage Association unsec. discount notes commercial paper with a yield of 0.08%, October 22, 2014 25,000,000 24,996,875 Federal National Mortgage Association unsec. discount notes commercial paper with an effective yield of 0.08%, October 29, 2014 17,606,000 17,603,606 Federal National Mortgage Association unsec. discount notes commercial paper with an effective yield of 0.07%, November 12, 2014 50,000,000 49,988,550 Federal National Mortgage Association unsec. discount notes commercial paper with an effective yield of 0.05%, August 27, 2014 84,371,000 84,367,649 Federal National Mortgage Association unsec. discount notes commercial paper with an effective yield of 0.05%, August 18, 2014 8,500,000 8,499,779 Federal National Mortgage Association unsec. discount notes commercial paper with an effective yield of 0.05%, August 6, 2014 25,000,000 24,999,826 Federal National Mortgage Association unsec. discount notes commercial paper with an effective yield of 0.05%, August 1, 2014 32,700,000 32,700,000 Interest in $200,000,000 joint tri-party repurchase agreement dated 7/31/14 with Goldman, Sachs & Co. due 8/1/14 - maturity value of $106,500,237 for an effective yield of 0.080% (collateralized by various mortgage backed securities with coupon rates ranging from 1.884% to 5.500% and due dates ranging from 3/1/29 to 4/1/44, valued at $204,000,000) 106,500,000 106,500,000 Interest in $322,966,000 joint tri-party repurchase agreement dated 7/31/14 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 8/1/14 - maturity value of $107,572,239 for an effective yield of 0.080% (collateralized by various mortgage backed securities with coupon rates ranging from 2.184% to 4.000% and due dates ranging from 6/1/42 to 12/1/42, valued at $329,425,320) 107,572,000 107,572,000 Interest in $341,600,000 joint tri-party repurchase agreement dated 7/31/14 with Citigroup Global Markets, Inc. due 8/1/14 - maturity value of $106,500,266 for an effective yield of 0.090% (collateralized by various mortgage backed securities and various U.S. Treasury notes and bonds with coupon rates ranging from 0.250% to 7.625% and due dates ranging from 12/31/15 to 8/1/44, valued at $348,432,056) 106,500,000 106,500,000 Putnam Cash Collateral Pool, LLC 0.18% (d) Shares 2,208,800 2,208,800 Putnam Money Market Liquidity Fund 0.06% (AFF) Shares 168,008,715 168,008,715 Putnam Short Term Investment Fund 0.05% (AFF) Shares 317,516,234 317,516,234 U.S. Treasury Bills with an effective yield of 0.13%, December 11, 2014 (SEG) (SEGSF) $70,000,000 69,988,450 U.S. Treasury Bills with an effective yield of 0.13%, November 13, 2014 70,000,000 69,992,440 U.S. Treasury Bills with an effective yield of 0.12%, September 18, 2014 (SEG) 35,000,000 34,994,493 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.16%, October 16, 2014 70,000,000 69,997,410 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.13%, August 21, 2014 50,000,000 49,996,797 Total short-term investments (cost $2,115,943,156) TOTAL INVESTMENTS Total investments (cost $7,415,729,479) (b) FORWARD CURRENCY CONTRACTS at 7/31/14 (aggregate face value $224,156,149) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Japanese Yen Sell 8/20/14 $223,875,873 $224,156,149 $280,276 Total FUTURES CONTRACTS OUTSTANDING at 7/31/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Note 10 yr (Short) 31 $3,862,891 Sep-14 $15,926 Total Key to holding's currency abbreviations EUR Euro USD / $ United States Dollar Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2014 through July 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $8,526,252,356. (b) The aggregate identified cost on a tax basis is $7,417,319,624, resulting in gross unrealized appreciation and depreciation of $1,182,924,003 and $142,863,775, respectively, or net unrealized appreciation of $1,040,060,228. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $126,337,332, or 1.5% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. For investments in Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control, or involving securities of companies in which the fund owned at least 5% of the outstanding voting securities, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund * $87,416,961 $249,390,080 $168,798,326 $25,879 $168,008,715 Putnam Short Term Investment Fund * 242,460,432 90,055,802 15,000,000 44,474 317,516,234 Altisource Residential Corp. 138,574,038 — — 2,217,579 114,279,230 Cubist Pharmaceuticals, Inc. 266,050,888 56,928,288 — — 285,095,311 Global Eagle Entertainment, Inc. # 47,396,351 — — — 43,829,808 Jazz Pharmaceuticals PLC 502,426,821 80,779,444 — — 602,366,528 Select Comfort Corp. 64,128,398 — — — 70,401,828 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. # In connection with the purchase of shares of this issuer by another fund managed by Putnam Management on October 21, 2013, Putnam Management, on behalf of the fund, other funds managed by Putnam Management and certain other affiliated entities and individuals (the “Other Putnam Investors”), entered into a Voting Rights Waiver Agreement with the issuer. Pursuant to the Agreement, the fund and the Other Putnam Investors have agreed to waive on a pro rata basis all voting rights in respect of any voting securities issued by the issuer that exceed, in the aggregate, 4.99% of the total voting rights exercisable by the issuer’s outstanding voting securities. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $2,208,800, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $2,048,160. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. (UR) At the reporting period end, 761,000 shares owned by the fund were not formally entered on the company's shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights. At the close of the reporting period, the fund maintained liquid assets totaling $3,862,891 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments (including securities sold short, if any) for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price (ask price for securities sold short, if any) and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge interest rate risk and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $1,359,728 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $93,573,458 $— $— Capital goods 588,468,280 30,809,665 — Communication services 1,522,111,024 — — Conglomerates — 177,765,502 — Consumer cyclicals 716,905,030 — — Consumer staples 48,265,599 79,531,326 54,020,670 Energy 77,177,557 — — Financials 715,265,342 3,549,639 18,553,180 Health care 926,738,572 — — Technology 515,824,998 — — Transportation 263,710,373 198,728,060 — Utilities and power — 2,838,880 — Total common stocks Convertible preferred stocks 4,182,829 35,255,591 — Corporate bonds and notes — 181,429,962 — Preferred stocks — 35,560,032 — Senior loans — 47,909,768 — Warrants 3,178,992 — — Short-term investments 485,524,949 1,630,500,574 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $280,276 $— Futures contracts 15,926 — — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $280,276 $— Equity contracts 3,178,992 — Interest rate contracts 15,926 — Total $— The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Futures contracts (number of contracts)30 Forward currency contracts (contract amount)$224,200,000 Warrants (number of warrants)870,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citigroup Global Markets, Inc. Goldman, Sachs & Co. Merrill Lynch, Pierce, Fenner & Smith, Inc. Total Assets: Futures contracts§ — $— $— $— $1,932 $1,932 Forward currency contracts# — 280,276 — — — 280,276 Repurchase agreements — — 106,500,000 106,500,000 107,572,000 320,572,000 Total Assets $— $280,276 $106,500,000 $106,500,000 $107,573,932 $320,854,208 Liabilities: Futures contracts§ — $— $— $— $— $— Forward currency contracts# — Total Liabilities $— $— $— $— $— $— Total Financial and Derivative Net Assets $— $280,276 $106,500,000 $106,500,000 $107,573,932 $320,854,208 Total collateral received (pledged)##† $— $(1,359,728) $106,500,000 $106,500,000 $107,572,000 Net amount $— $1,640,004 $— $— $1,932 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 26 2014
